Exhibit 10.5

 

AMENDMENT TO SECOND AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT TO SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
(“Amendment”) dated as of September 25, 2014, by and between 21ST CENTURY
ONCOLOGY HOLDINGS, INC. F/K/A RADIATION THERAPY SERVICES HOLDINGS, INC. (the
“Company”), and DANIEL E. DOSORETZ, M.D.  (“Executive”).

 

WHEREAS, the Executive and the Company are currently parties to that certain
Second Amended and Restated Executive Employment Agreement, dated May 6, 2014,
(the “Employment Agreement”); and

 

WHEREAS, the Executive and Company desire to amend the Employment Agreement in
accordance with the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

1.                                      Section 3(a).  Section 3(a) of the
Employment Agreement is hereby amended to delete the reference to “One Million
Two Hundred Thousand Dollars ($1,200,000.00)” in its entirety and to replace it
with “Three Hundred Thousand Dollars ($300,000.00)”.  Section 3(a) of the
Employment Agreement is also hereby amended to add a new sentence as follows:

 

“The Parties acknowledge and agree that in the event of a Change of Control of
the Company, a material deleveraging of the Company or a material refinancing or
recapitalization (including but not limited to recapitalization involving the
issuance of common or preferred stock) of the Company, the Executive’s Base
Salary shall be increased to One Million Two Hundred Thousand Dollars
($1,200,000). For purposes of this Agreement, “Change of Control” shall mean the
consummation of a transaction, whether in a single transaction or in a series of
related transactions that are consummated contemporaneously (or consummated
pursuant to contemporaneous agreements), with any other person or group of
related persons on an arm’s-length basis, pursuant to which such person or group
of related persons (i) acquires (whether by merger, stock purchase,
recapitalization, reorganization, redemption, exchange of debt for capital
stock, issuance of capital stock or otherwise) more than 50 percent of the
Company’s capital stock outstanding, or (ii) acquires assets constituting all or
substantially all of the assets of the Company or the Company’s  Subsidiaries on
a consolidated basis.”

 

--------------------------------------------------------------------------------


 

2.                                      Section 5(h). Section 5 of the
Employment Agreement is hereby amended to add a new Section 5(h) as follows:

 

“Notwithstanding any other provision of this Agreement, if the Executive is
terminated as Chief Executive Officer for any reason, Executive may elect to
remain employed by the Company as a senior physician providing radiation
oncology services at the Company’s and its subsidiaries’ radiation therapy
centers in which event the Executive and Company, or one of it’s affiliates,
shall enter into a new employment agreement which shall, in addition to
comparable terms offered to other senior physicians of the Company, contain the
following terms: (i) the Executive’s Base Salary shall be One Million  Dollars
($1,000,000.00), (ii) Executive  shall be required to work five (5) days per
week as a physician rather than up to two (2) days per week as is the current
expectation, and (iii) Executive shall be eligible to participate in such other
performance, bonus and benefit plans afforded other senior physicians of the
Company and receive comparable fringe benefits to such other senior physicians,
including, but not limited to, participating in the Lee County and Charlotte
County production bonus pools, in effect as such time.”

 

3.                                      Reimbursement of Attorneys’ Fees. The
Company shall reimburse the Executive for reasonable attorneys’ fees and costs
incurred by the Executive in connection with the negotiation and execution of
this Amendment and as a founding Director in connection with the Company’s
recent financial circumstances. Reimbursements shall be made within ten
(10) calendar days following the Executive’s submission of documentation to the
Company evidencing the amount of such attorneys’ fees and costs.

 

4.                                      Effective Date. The parties acknowledge
and agree that the effective date of the foregoing Amendment shall be July 27,
2014.

 

5.                                      No Further Amendments.   The Executive
and Company agree that all provisions of the Employment Agreement shall remain
in full force and effect except when contradicted by this Amendment, in which
case this Amendment shall control.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, including facsimile or an e-mail of a
PDF file containing a copy of the signature page of the person executing this
document, each of which shall be an original, but all of which together shall
constitute one in the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment to Executive Employment Agreement has been
duly executed as of the day and year first above written.

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph Biscardi

 

Name:

Joseph Biscardi

 

Title:

Senior Vice President

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Daniel E. Dosoretz, M.D.

 

Daniel E. Dosoretz, M.D.

 

--------------------------------------------------------------------------------